 

Exhibit 10.8

 

SECURITY AGREEMENT

 

SECURITY AGREEMENT, dated effective as of February 29, 2016, between INDCO,
INC., a Tennessee corporation (the “Company”), and FIRST MERCHANTS BANK, N.A., a
national banking association (the “Lender”).

 

WHEREAS, the Company and Lender have entered into a Credit Agreement dated as of
even date (as amended and in effect from time to time, the “Credit Agreement”),
pursuant to which the Lender, subject to the terms and conditions contained
therein, is to make loans or otherwise to extend credit to the Company; and

 

WHEREAS, it is a condition precedent to the Lender’s making any loans or
otherwise extending credit to the Company under the Credit Agreement that the
Company execute and deliver to the Lender a security agreement in substantially
the form hereof, and

 

WHEREAS, the Company wishes to grant security interests in favor of the Lender
as herein provided.

 

NOW, THEREFORE, in consideration of the promises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.             Definitions. All capitalized terms used herein without
definitions shall have the respective meanings provided therefor in the Credit
Agreement. The term “State”, as used herein, means the State of Indiana. All
terms defined in the Uniform Commercial Code of the State and used herein shall
have the same definitions herein as specified therein. However, if a term is
defined in Article 9 of the Uniform Commercial Code of the State differently
than in another Article of the Uniform Commercial Code of the State, the term
has the meaning specified in Article 9. The term “Obligations”, as used herein,
means all of the indebtedness, Rate Management Obligations (as defined in the
Credit Agreement), obligations and liabilities of the Company to the Lender,
individually or collectively, whether direct or indirect, joint or several,
absolute or contingent, due or to become due, now existing or hereafter arising
under or in respect of the Credit Agreement, any promissory notes, Rate
Management Agreements (as defined in the Credit Agreement), guaranties or other
instruments or agreements executed and delivered pursuant thereto or in
connection therewith or this Agreement, and the term “Event of Default”, as used
herein, shall have the meaning given such term in the Credit Agreement.

 

2.             Grant of Security Interest. The Company hereby grants to the
Lender, to secure the payment and performance in full of all of the Obligations,
a security interest in and so pledges and assigns to the Lender the following
properties, assets and rights of the Company, wherever located, whether now
owned or hereafter acquired or arising, and all proceeds and products thereof
(all of the same being hereinafter called the “Collateral”): all domestic
personal and fixture property of every kind and nature including without
limitation all goods (including inventory, equipment and any accessions
thereto), instruments (including promissory notes), documents, accounts
(including health-care insurance receivables), chattel paper (whether tangible
or electronic), deposit accounts, letter-of-credit rights (whether or not the
letter of credit is evidenced by a writing), commercial tort claims, securities
and all other investment property, supporting obligations, any other contract
rights or rights to the payment of money, insurance claims and proceeds, tort
claims, and all general intangibles including, without limitation, all payment
intangibles, patents, patent applications, trademarks, trademark applications,
trade names, copyrights, copyright applications, software, engineering drawings,
service marks, customer lists, goodwill, and all licenses, permits, agreements
of any kind or nature pursuant to which the Company possesses, uses or has
authority to possess or use property (whether tangible or intangible) of others
or others possess, use or have authority to possess or use property (whether
tangible or intangible) of the Company, and all recorded data of any kind or
nature, regardless of the medium of recording including, without limitation, all
software, writings, plans, specifications and schematics. The Lender
acknowledges that the attachment of its security interest in any commercial tort
claim as original collateral is subject to the Company’s compliance with Section
4.7 hereof.

 



 1 

 

 

3.             Authorization to File Financing Statements. The Company hereby
irrevocably authorizes the Lender at any time and from time to time to file in
any Uniform Commercial Code jurisdiction any initial financing statements and
amendments thereto that (a) indicate the Collateral (i) as all assets of the
Company or words of similar effect, regardless of whether any particular asset
comprised in the Collateral falls within the scope of Article 9 of the Uniform
Commercial Code of the State or such Jurisdiction, or (ii) as being of an equal
or lesser scope or with greater detail, and (b) contain any other information
required by part 5 of Article 9 of the Uniform Commercial Code of the State for
the sufficiency or filing office acceptance of any financing statement or
amendment, including (i) whether the Company is an organization, the type of
organization and any organization identification number issued to the Company
and, (ii) in the case of a financing statement filed as a fixture filing or
indicating Collateral as as-extracted collateral or timber to be cut, a
sufficient description of real property to which the Collateral relates. The
Company agrees to furnish any such information to the Lender promptly upon
request. The Company also ratifies its authorization for the Lender to have
filed in any Uniform Commercial Code Jurisdiction any like initial financing
statements or amendments thereto if filed prior to the date hereof.

 

4.             Other Actions. Further to insure the attachment, perfection and
first priority of, and the ability of the Lender to enforce, the Lender’s
security interest in the Collateral, the Company agrees, in each case at the
Company’s own expense, to take the following actions with respect to the
following Collateral:

 

4.1.Promissory Notes and Tangible Chattel Paper. If the Company shall at any
time hold or acquire any promissory notes or tangible chattel paper, the Company
shall forthwith endorse, assign and deliver the same to the Lender, accompanied
by such instruments of transfer or assignment duly executed in blank as the
Lender may from time to time specify.

 

4.2.Deposit Accounts. For each deposit account that the Company at any time
opens or maintains, the Company shall, at the Lender’s request and option,
pursuant to an agreement in form and substance satisfactory to the Lender,
either (a) cause the depositary bank to agree to comply at any time with
instructions from the Lender to such depositary bank directing the disposition
of funds from time to time credited to such deposit account, without further
consent of the Company, or (b) arrange for the Lender to become the customer of
the depositary bank with respect to the deposit account, with the Company being
permitted, only with the consent of the Lender, to exercise rights to withdraw
funds from such deposit account. The Lender agrees with the Company that the
Lender shall not give any such instructions or withhold any withdrawal rights
from the Company, unless an Event of Default has occurred and is continuing, or,
after giving effect to any withdrawal not otherwise permitted by the Loan
Documents, would occur. The provisions of this paragraph shall not apply to (i)
any deposit account for which the Company, the depositary bank and the Lender
have entered into a cash collateral agreement specially negotiated among the
Company, the depositary bank and the Lender for the specific purpose set forth
therein, (ii) deposit accounts for which the Lender is the depositary, and (iii)
deposit accounts specially and exclusively used for payroll, payroll taxes and
other employee wage and benefit payments to or for the benefit of the Company’s
salaried employees.

 



 2 

 

 

4.3.Investment Property. If the Company shall at any time hold or acquire any
certificated securities, the Company shall forthwith endorse, assign and deliver
the same to the Lender, accompanied by such instruments of transfer or
assignment duly executed in blank as the Lender may from time to time specify.
If any securities now or hereafter acquired by the Company are uncertificated
and are issued to the Company or its nominee directly by the issuer thereof, the
Company shall immediately notify the Lender thereof and, at the Lender’s request
and option, pursuant to an agreement in form and substance satisfactory to the
Lender, either (a) cause the issuer to agree to comply with instructions from
the Lender as to such securities, without further consent of the Company or such
nominee, or (b) arrange for the Lender to become the registered owner of the
securities. If any securities, whether certificated or uncertificated, or other
investment property now or hereafter acquired by the Company are held by the
Company or its nominee through a securities intermediary or commodity
intermediary, the Company shall immediately notify the Lender thereof and, at
the Lender’s request and option, pursuant to an agreement in form and substance
satisfactory to the Lender, either (i) cause such securities intermediary or (as
the case may be) commodity intermediary to agree to comply with entitlement
orders or other instructions from the Lender to such securities intermediary as
to such securities or other investment property, or (as the case may be) to
apply any value distributed on account of any commodity contract as directed by
the Lender to such commodity intermediary, in each case without further consent
of the Company or such nominee, or (ii) in the case of financial assets or other
investment property held through a securities intermediary, arrange for the
Lender to become the entitlement holder with respect to such investment
property, with the Company being permitted, only with the consent of the Lender,
to exercise rights to withdraw or otherwise deal with such investment property.
The Lender agrees with the Company that the Lender shall not give any such
entitlement orders or instructions or directions to any such issuer, securities
intermediary or commodity intermediary, and shall not withhold its consent to
the exercise of any withdrawal or dealing rights by the Company, unless an Event
of Default has occurred and is continuing, or, after giving effect to any such
investment and withdrawal rights not otherwise permitted by the Loan Documents,
would occur. The provisions of this paragraph shall not apply to any financial
assets credited to a securities account for which the Lender is the securities
intermediary.

 

4.4.Collateral in the Possession of a Bailee. If any goods are at any time in
the possession of a bailee, the Company shall promptly notify the Lender thereof
and, if requested by the Lender, shall promptly obtain an acknowledgment from
the bailee, in form and substance satisfactory to the Lender, that the bailee
holds such Collateral for the benefit of the Lender and shall act upon the
instructions of the Lender, without the further consent of the Company. The
Lender agrees with the Company that the Lender shall not give any such
instructions unless an Event of Default has occurred and is continuing or would
occur after taking into account any action by the Company with respect to the
bailee.

 

4.5.Electronic Chattel Paper and Transferable Records. If the Company at any
time holds or acquires an interest in any electronic chattel paper or any
“transferable record,” as that term is defined in Section 201 of the federal
Electronic Signatures in Global and National Commerce Act, or in Section 16 of
the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction, the Company shall promptly notify the Lender thereof and, at the
request of the Lender, shall take such action as the Lender may reasonably
request to vest in the Lender control, under § 9.1-105 of the Uniform Commercial
Code, of such electronic chattel paper or control under Section 201 of the
federal Electronic Signatures in Global and National Commerce Act or, as the
case may be, Section 16 of the Uniform Electronic Transactions Act, as so in
effect in such Jurisdiction, of such transferable record. The Lender agrees with
the Company that the Lender will arrange, pursuant to procedures satisfactory to
the Lender and so long as such procedures will not result in the Lender’s loss
of control, for the Company to make alterations to the electronic chattel paper
or transferable record permitted under UCC § 9.1-105 or, as the case may be,
Section 201 of the federal Electronic Signatures in Global and National Commerce
Act or Section 16 of the Uniform Electronic Transactions Act for a party in
control to make without loss of control, unless an Event of Default has occurred
and is continuing or would occur after taking into account any action by the
Company with respect to such electronic chattel paper or transferable record.

 



 3 

 

 

4.6.Letter-of-Credit Rights. If the Company is at any time a beneficiary under a
letter of credit now or hereafter issued in favor of the Company, the Company
shall promptly notify the Lender thereof and, at the request and option of the
Lender, the Company shall, pursuant to an agreement in form and substance
satisfactory to the Lender, either (i) arrange for the issuer and any confirmer
of such letter of credit to consent to an assignment to the Lender of the
proceeds of any drawing under the letter of credit, or (ii) arrange for the
Lender to become the transferee beneficiary of the letter of credit, with the
Lender agreeing, in each case, that the proceeds of any drawing under the letter
to credit are to be applied as provided in the Credit Agreement.

 

4.7Commercial Tort Claims. If the Company shall at any time hold or acquire a
commercial tort claim, the Company shall immediately notify the Lender in a
writing signed by the Company of the brief details thereof and grant to the
Lender in such writing a security interest therein and in the proceeds thereof,
all upon the terms of this Agreement, with such writing to be in form and
substance satisfactory to the Lender.

 

4.8.Other Actions as to any and all Collateral. The Company further agrees to
take any other action reasonably requested by the Lender to insure the
attachment, perfection and first priority of, and the ability of the Lender to
enforce, the Lender’s security interest in any and all of the Collateral
including, without limitation, (a) executing, delivering and, where appropriate,
filing financing statements and amendments relating thereto under the Uniform
Commercial Code, to the extent, if any, that the Company’s signature thereon is
required therefor, (b) causing the Lender’s name to be noted as secured party on
any certificate of title for a titled good if such notation is a condition to
attachment, perfection or priority of, or ability of the Lender to enforce, the
Lender’s security interest in such Collateral, (c) complying with any provision
of any statute, regulation or treaty of the United States as to any Collateral
if compliance with such provision is a condition to attachment, perfection or
priority of, or ability of the Lender to enforce, the Lender’s security interest
in such Collateral, (d) obtaining governmental and other third party consents
and approvals, including without limitation any consent of any licensor, lessor
or other person obligated on Collateral, (e) obtaining waivers from mortgagees
and landlords in form and substance satisfactory to the Lender, and (f) taking
all actions required by any earlier versions of the Uniform Commercial Code or
by other law, as applicable in any relevant Uniform Commercial Code
jurisdiction, or by other law as applicable in any foreign jurisdiction.

 

5.             Relation to Other Security Documents. The provisions of this
Agreement supplement the provisions of any real estate mortgage or deed of trust
granted by the Company to the Lender and securing the payment or performance of
any of the Obligations. Nothing contained in any such real estate mortgage or
deed of trust shall derogate from any of the rights or remedies of the Lender
hereunder. In addition, the provisions of this Agreement shall be read and
construed with the other security documents indicated below in the manner so
indicated.

 

6.             Representations and Warranties Concerning Company’s Legal Status.
The Company has previously delivered to the Lender a certificate signed by the
Company and entitled “Perfection Certificate” (the “Perfection Certificate”) in
substantially the form attached hereto as Appendix I. The Company represents and
warrants to the Lender as follows: (a) the Company’s exact legal name is that
indicated on the Perfection Certificate and on the signature page hereof, (b)
the Company is an organization of the type and organized in the jurisdiction set
forth in the Perfection Certificate, (c) the Perfection Certificate accurately
sets forth the Company’s organizational identification number or accurately
states that the Company has none, (d) the Perfection Certificate accurately sets
forth the Company’s place of business or, if more than one, its chief executive
office as well as the Company’s mailing address if different, and (e) all other
information set forth on the Perfection Certificate pertaining to the Company is
accurate and complete.

 



 4 

 

 

7.             Covenants Concerning Company’s Legal Status. The Company
covenants with the Lender as follows: (a) without providing at least thirty (30)
days prior written notice to the Lender, the Company will not change its name,
its place of business or, if more than one, chief executive office, or its
mailing address or organizational identification number if it has one, (b) if
the Company does not have an organizational identification number and later
obtains one, the Company shall forthwith notify the Lender of such
organizational identification number, and (c) the Company will not change its
type of organization, jurisdiction of organization or other legal structure.

 

8.             Representations and Warranties Concerning Collateral, Etc. The
Company further represents and warrants to the Lender as follows: (a) the
Company is the owner of or has other rights in or power to transfer the
Collateral, free from any adverse lien, security interest or other encumbrance,
except for the security interest created by this Agreement and other liens
permitted by the Credit Agreement, (b) none of the Collateral constitutes, or is
the proceeds of, “farm products” as defined in § 9.1-102(a)(34) of the Uniform
Commercial Code of the State, (c) none of the account debtors or other persons
obligated on any of the Collateral is a governmental authority subject to the
federal Assignment of Claims Act or like federal, state or local statute or rule
in respect of such Collateral, (d) the Company holds no commercial tort claim
except as indicated on the Perfection Certificate, (e) the Company has at all
times operated its business in compliance with all applicable provisions of the
federal Fair Labor Standards Act, as amended, and with all applicable provisions
of federal, state and local statutes and ordinances dealing with the control,
shipment, storage or disposal of hazardous materials or substances, and (f) all
other information set forth on the Perfection Certificate pertaining to the
Collateral is accurate and complete.

 

9.             Covenants Concerning Collateral, Etc. The Company further
covenants with the Lender as follows: (a) the Collateral, to the extent not
delivered to the Lender pursuant to Section 4 hereof or used in the ordinary
course of the Company’s business at multiple locations and is “mobile” by its
nature, will be kept at those locations listed on the Perfection Certificate and
the Company will not remove the Collateral from such locations, without
providing at least thirty (30) days prior written notice to the Lender, (b)
except for the security interest herein granted and liens permitted by the
Credit Agreement, the Company shall be the owner of or have other rights in the
Collateral free from any lien, security interest or other encumbrance, and the
Company shall defend the same against all claims and demands of all persons at
any time claiming the same or any interests therein adverse to the Lender, (c)
the Company shall not pledge, mortgage or create, or suffer to exist a security
interest in the Collateral in favor of any person other than the Lender except
for liens permitted by the Credit Agreement, (d) the Company will keep the
Collateral in good order and repair (subject to normal wear and tear and insured
casualty loss) and will not use the same in material violation of law or any
policy of insurance thereon, (e) as provided in the Credit Agreement, the
Company will permit the Lender, or its designee, to inspect the Collateral at
any reasonable time, wherever located, (f) the Company will pay promptly when
due all taxes, assessments, governmental charges and levies upon the Collateral
or incurred in connection with the use or operation of such Collateral or
incurred in connection with this Agreement except any such taxes, assessments,
governmental charge and levies which are being diligently contested in good
faith by appropriate proceedings, and for which adequate reserves have been set
aside on the Company’s books in accordance with GAAP, (g) the Company will
continue to operate its business in compliance with all applicable provisions of
the federal Fair Labor Standards Act, as amended, and with all applicable
provisions of federal, state and local statutes and ordinances dealing with the
control, shipment, storage or disposal of hazardous materials or substances, and
(h) the Company will not sell or otherwise dispose, or offer to sell or
otherwise dispose, of the Collateral or any interest therein except for (i)
sales of inventory in the ordinary course of business and (ii) so long as no
Event of Default has occurred and is continuing, sales or other dispositions of
obsolescent items of equipment in the ordinary course of business consistent
with past practices.

 



 5 

 

 

10.Insurance.

 

10.1.Maintenance of Insurance. The Company will maintain with financially sound
and reputable insurers insurance with respect to its properties and business
against such casualties and contingencies as shall be in accordance with general
practices of businesses engaged in similar activities in similar geographic
areas. Such insurance shall be in such minimum amounts that the Company will not
be deemed a coinsurer under applicable insurance laws, regulations and policies
and otherwise shall be in such amounts, contain such terms, be in such forms and
be for such periods as may be reasonably satisfactory to the Lender. In
addition, all such insurance shall be payable to the Lender as loss payee.
Without limiting the foregoing, the Company will (i) keep all of its physical
property insured with casualty or physical hazard insurance on an “all risks”
basis, with broad form flood and earthquake coverages and electronic data
processing coverage, with a full replacement cost endorsement and an “agreed
amount” clause in an amount equal to 100% of the full replacement cost of such
property, (ii) maintain all such workers’ compensation or similar insurance as
may be required by law, and (iii) maintain, in amounts and with deductibles
equal to those generally maintained by businesses engaged in similar activities
in similar geographic areas, general public liability insurance against claims
of bodily injury, death or property damage occurring, on, in or about the
properties of the Company; business interruption insurance; and product
liability insurance.

 

10.2.Insurance Proceeds. The proceeds of any casualty insurance in respect of
any casualty loss of any of the Collateral shall, subject to the rights, if any,
of other parties with a prior interest in the property covered thereby, (i) so
long as no Event of Default has occurred and is continuing and to the extent
that the amount of such proceeds is sufficient to repair or replace the
Company’s damaged or destroyed property, be disbursed to the Company for direct
application by the Company solely to the repair or replacement of the Company’s
property so damaged or destroyed, and (ii) in all other circumstances, be held
by the Lender as cash collateral for the Obligations. The Lender may, at its
sole option, disburse from time to time all or any part of such proceeds so held
as cash collateral, upon such terms and conditions as the Lender may reasonably
prescribe, for direct application by the Company solely to the repair or
replacement of the Company’s property so damaged or destroyed, or the Lender may
apply all or any part of such proceeds to the Obligations.

 

10.3.Notice of Cancellation, Etc. All policies of insurance shall provide for at
least thirty (30) days prior written cancellation notice to the Lender. In the
event of failure by the Company to provide and maintain insurance as herein
provided, the Lender may, at its option, provide such insurance and charge the
amount thereof to the Company. The Company shall furnish the Lender with
certificates of insurance and policies evidencing compliance with the foregoing
insurance provision.

 

11.Collateral Protection Expenses: Preservation of Collateral.

 

11.1.Expenses Incurred by Lender. In its discretion, the Lender may, following
the expiration of any grace, notice or cure periods, discharge taxes and other
encumbrances at any time levied or placed on any of the Collateral, make repairs
thereto and pay any necessary filing fees or, if the debtor fails to do so,
insurance premiums. The Company agrees to reimburse the Lender on demand for any
and all expenditures so made. The Lender shall have no obligation to the Company
to make any such expenditures, nor shall the making thereof relieve the Company
of any default.

 



 6 

 

 

11.2.Lender’s Obligations and Duties. Anything herein to the contrary
notwithstanding, the Company shall remain liable under each contract or
agreement comprised in the Collateral to be observed or performed by the Company
thereunder. The Lender shall not have any obligation or liability under any such
contract or agreement by reason of or arising out of this Agreement or the
receipt by the Lender of any payment relating to any of the Collateral, nor
shall the Lender be obligated in any manner to perform any of the obligations of
the Company under or pursuant to any such contract or agreement, to make inquiry
as to the nature or sufficiency of any payment received by the Lender in respect
of the Collateral or as to the sufficiency of any performance by any party under
any such contract or agreement, to present or file any claim, to take any action
to enforce any performance or to collect the payment of any amounts which may
have been assigned to the Lender or to which the Lender may be entitled at any
time or times. The Lender’s sole duty with respect to the custody, safe keeping
and physical preservation of the Collateral in its possession, under § 9.1-207
of the Uniform Commercial Code of the State or otherwise, shall be to deal with
such Collateral in the same manner as the Lender deals with similar property for
its own account.

 

12.           Securities and Deposits. The Lender may at any time following and
during the continuance of an Event of Default, at its option, transfer to itself
or any nominee any securities constituting Collateral, receive any income
thereon and hold such income as additional Collateral or apply it to the
Obligations. Whether or not any Obligations are due, the Lender may, following
and during the continuance of an Event of Default demand, sue for, collect, or
make any settlement or compromise which it deems desirable with respect to, the
Collateral. Regardless of the adequacy of Collateral or any other security for
the Obligations, any deposits or other sums at any time credited by or due from
the Lender to the Company may at any time be applied to or set off against any
of the Obligations then due and owing.

 

13.           Notification to Account Debtors and Other Persons Obligated on
Collateral. If an Event of Default shall have occurred and be continuing, the
Company shall, at the request of the Lender, notify account debtors and other
persons obligated on any of the Collateral of the security interest of the
Lender in any account, chattel paper, general intangible, instrument or other
Collateral and that payment thereof is to be made directly to the Lender or to
any financial institution designated by the Lender as the Lender’s agent
therefor, and the Lender may itself, if an Event of Default shall have occurred
and be continuing, without notice to or demand upon the Company, so notify
account debtors and other persons obligated on Collateral. After the making of
such a request or the giving of any such notification, the Company shall hold
any proceeds of collection of accounts, chattel paper, general intangibles,
instruments and other Collateral received by the Company as trustee for the
Lender without commingling the same with other funds of the Company and shall
turn the same over to the Lender in the identical form received, together with
any necessary endorsements or assignments. The Lender shall apply the proceeds
of collection of accounts, chattel paper, general intangibles, instruments and
other Collateral received by the Lender to the Obligations, such proceeds to be
immediately entered after final payment in cash or other immediately available
funds of the items giving rise to them.

 

 7 

 

 

14.Power of Attorney.

 

14.1.Appointment and Powers of Lender. The Company hereby irrevocably
constitutes and appoints the Lender and any officer or agent thereof, with full
power of substitution, as its true and lawful attorneys-in-fact with full
irrevocable power and authority in the place and stead of the Company or in the
Lender’s own name, for the purpose of carrying out the terms of this Agreement,
to take any and all appropriate action and to execute any and all documents and
instruments that may be necessary or desirable to accomplish the purposes of
this Agreement and, without limiting the generality of the foregoing, hereby
gives said attorneys the power and right, on behalf of the Company, without
notice to or assent by the Company, to do the following:

 

(a)upon the occurrence and during the continuance of an Event of Default,
generally to sell, transfer, pledge, make any agreement with respect to or
otherwise deal with any of the Collateral in such manner as is consistent with
the Uniform Commercial Code of the State and as fully and completely as though
the Lender were the absolute owner thereof for all purposes, and to do at the
Company’s expense, at any time, or from time to time, all acts and things which
the Lender deems necessary to protect, preserve or realize upon the Collateral
and the Lender’s security interest therein, in order to effect the intent of
this Agreement, all as fully and effectively as the Company might do, including,
without limitation, (i) the filing and prosecuting of registration and transfer
applications with the appropriate federal or local agencies or authorities with
respect to trademarks, copyrights and patentable inventions and processes, (ii)
upon written notice to the Company, the exercise of voting rights with respect
to voting securities, which rights may be exercised, if the Lender so elects,
with a view to causing the liquidation in a commercially reasonable manner of
assets of the issuer of any such securities, and (iii) the execution, delivery
and recording, in connection with any sale or other disposition of any
Collateral, of the endorsements, assignments or other instruments of conveyance
or transfer with respect to such Collateral; and

 

(b)to the extent that the Company’s authorization given in Section 3 is not
sufficient, to file such financing statements with respect hereto, with or
without the Company’s signature, or a photocopy of this Agreement in
substitution for a financing statement, as the Lender may deem appropriate and
to execute in the Company’s name such financing statements and amendments
thereto and continuation statements which may require the Company’s signature.

 

14.2.Ratification by Company. To the extent permitted by law, the Company hereby
ratifies all that said attorneys shall lawfully do or cause to be done by virtue
hereof. This power of attorney is a power coupled with an interest and shall be
irrevocable.

 

14.3.No Duty on Lender. The powers conferred on the Lender hereunder are solely
to protect its interests in the Collateral and shall not impose any duty upon it
to exercise any such powers. The Lender shall be accountable only for the
amounts that it actually receives as a result of the exercise of such powers and
neither it nor any of its officers, directors, employees or agents shall be
responsible to the Company for any act or failure to act, except for the
Lender’s own gross negligence or willful misconduct.

 



 8 

 

 

15.           Remedies. If an Event of Default shall have occurred and be
continuing, the Lender may, without notice to or demand upon the Company,
declare this Agreement to be in default, and the Lender shall thereafter have in
any jurisdiction in which enforcement hereof is sought, in addition to all other
rights and remedies, the rights and remedies of a secured party under the
Uniform Commercial Code of the State or of any jurisdiction in which Collateral
is located, including, without limitation, the right to take possession of the
Collateral, and for that purpose the Lender may, so far as the Company can give
authority therefor, enter upon any premises on which the Collateral may be
situated and remove the same therefrom. The Lender may in its discretion require
the Company to assemble all or any part of the Collateral at such location or
locations within the jurisdictions of the Company’s principal office(s) or at
such other locations as the Lender may reasonably designate. Unless the
Collateral is perishable or threatens to decline speedily in value or is of a
type customarily sold on a recognized market, the Lender shall give to the
Company at least ten (10) Business Days prior written notice of the time and
place of any public sale of Collateral or of the time after which any private
sale or any other intended disposition is to be made. The Company hereby
acknowledges that ten (10) Business Days prior written notice of such sale or
sales shall be reasonable notice. In addition, the Company waives any and all
rights that it may have to a judicial hearing in advance of the enforcement of
any of the Lender’s rights hereunder, including, without limitation, its right
following an Event of Default to take immediate possession of the Collateral and
to exercise its rights with respect thereto.

 

16.           Standards for Exercising Remedies. To the extent that applicable
law imposes duties on the Lender to exercise remedies in a commercially
reasonable manner, the Company acknowledges and agrees that it is not
commercially unreasonable for the Lender (a) to fail to incur expenses
reasonably deemed significant by the Lender to prepare Collateral for
disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for disposition, (b) to fail to obtain
third party consents for access to Collateral to be disposed of, or to obtain
or, if not required by other law, to fail to obtain governmental or third party
consents for the collection or disposition of Collateral to be collected or
disposed of, (c) to fail to exercise collection remedies against account debtors
or other persons obligated on Collateral or to remove liens or encumbrances on
or any adverse claims against Collateral, (d) to exercise collection remedies
against account debtors and other persons obligated on Collateral directly or
through the use of collection agencies and other collection specialists, (e) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (f) to
contact other persons, whether or not in the same business as the Company, for
expressions of interest in acquiring all or any portion of the Collateral, (g)
to hire one or more professional auctioneers to assist in the disposition of
Collateral, whether or not the collateral is of a specialized nature, (h) to
dispose of Collateral by utilizing Internet sites that provide for the auction
of assets of the types included in the Collateral or that have the reasonable
capability of doing so, or that match buyers and sellers of assets, (i) to
dispose of assets in wholesale rather than retail markets, (j) to disclaim
disposition warranties, (k) to purchase insurance or credit enhancements to
insure the Lender against risks of loss, collection or disposition of Collateral
or to provide to the Lender a guaranteed return from the collection or
disposition of Collateral, or (l) to the extent deemed appropriate by the
Lender, to obtain the services of other brokers, investment bankers, consultants
and other professionals to assist the Lender in the collection or disposition of
any of the Collateral. The Company acknowledges that the purpose of this Section
16 is to provide non-exhaustive indications of what actions or omissions by the
Lender would not be commercially unreasonable in the Lender’s exercise of
remedies against the Collateral and that other actions or omissions by the
Lender shall not be deemed commercially unreasonable solely on account of not
being indicated in this Section 16. Without limitation upon the foregoing,
nothing contained in this Section 16 shall be construed to grant any rights to
the Company or to impose any duties on the Lender that would not have been
granted or imposed by this Agreement or by applicable law in the absence of this
Section 16.

 

17.           No Waiver by Lender, Etc. The Lender shall not be deemed to have
waived any of its rights upon or under the Obligations or the Collateral unless
such waiver shall be in writing and signed by the Lender. No delay or omission
on the part of the Lender in exercising any right shall operate as a waiver of
such right or any other right: A waiver on any one occasion shall not be
construed as a bar to or waiver of any right on any future occasion. All rights
and remedies of the Lender with respect to the Obligations or the Collateral,
whether evidenced hereby or by any other instrument or papers, shall be
cumulative and may be exercised singularly, alternatively, successively or
concurrently at such time or at such times as the Lender deems expedient.

 



 9 

 

 

18.           Suretyship Waivers by Company. The Company waives demand, notice,
protest, notice of acceptance of this Agreement, notice of loans made, credit
extended, Collateral received or delivered or other action taken in reliance
hereon and all other demands and notices of any description. With respect to
both the Obligations and the Collateral, the Company assents to any extension or
postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of or failure to perfect any security interest
in any Collateral, to the addition or release of any party or person primarily
or secondarily liable, to the acceptance of partial payment thereon and the
settlement, compromising or adjusting of any thereof, all in such manner and at
such time or times as the Lender may deem advisable. The Lender shall have no
duty as to the collection or protection of the Collateral or any income thereon,
nor as to the preservation of rights against prior parties, nor as to the
preservation of any rights pertaining thereto beyond the safe custody thereof as
set forth in Section 11.2. The Company further waives any and all other
suretyship defenses.

 

19.           Marshalling. The Lender shall not be required to marshal any
present or future collateral security (including but not limited to this
Agreement and the Collateral) for, or other assurances of payment of, the
Obligations or any of them or to resort to such collateral security or other
assurances of payment in any particular order, and all of its rights hereunder
and in respect of such collateral security and other assurances of payment shall
be cumulative and in addition to all other rights, however existing or arising.
To the extent that it lawfully may, the Company hereby agrees that it will not
invoke any law relating to the marshalling of collateral which might cause delay
in or impede the enforcement of the Lender’s rights under this Agreement or
under any other instrument creating or evidencing any of the Obligations or
under which any of the Obligations is outstanding or by which any of the
Obligations is secured or payment thereof is otherwise assured, and, to the
extent that it lawfully may, the Company hereby irrevocably waives the benefits
of all such laws.

 

20.           Proceeds of Dispositions; Expenses. The Company shall pay to the
Lender on demand any and all expenses, including reasonable attorneys’ fees and
disbursements, incurred or paid by the Lender in protecting, preserving or
enforcing the Lender’s rights under or in respect of any of the Obligations or
any of the Collateral. After deducting all of said expenses, the residue of any
proceeds of collection or sale of the Obligations or Collateral shall, to the
extent actually received in cash, be applied to the payment of the Obligations
in such order or preference as the Lender may determine, proper allowance and
provision being made for any Obligations not then due. Upon the final payment
and satisfaction in full of all of the Obligations and after making any payments
required by Sections 9.1-608(a) (1) (C) or 9.1-615 (a) (3) of the Uniform
Commercial Code of the State, any excess shall be returned to the Company, and
the Company shall remain liable for any deficiency in the payment of the
Obligations.

 

21.           Overdue Amounts. Until paid, all amounts due and payable by the
Company hereunder shall be a debt secured by the Collateral and shall bear,
whether before or after judgment, interest at the rate of interest for overdue
principal set forth in the Credit Agreement.

 

22.           Governing Law; Consent to Jurisdiction. THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE. The
Company agrees that any suit for the enforcement of this Agreement may be
brought in the courts of the State or any federal court sitting therein and
consents to the non-exclusive Jurisdiction of such court and to service of
process in any such suit being made upon the Company by mail at the address
specified in the Credit Agreement. The Company hereby waives any objection that
it may now or hereafter have to the venue of any such suit or any such court or
that such suit is brought in an inconvenient court.

 

23.           Waiver of Jury Trial. THE COMPANY WAIVES ITS RIGHT TO A JURY TRIAL
WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION
WITH THIS AGREEMENT, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THE PERFORMANCE OF
ANY SUCH RIGHTS OR OBLIGATIONS. Except as prohibited by law, the Company waives
any right which it may have to claim or recover in any litigation referred to in
the preceding sentence any special, exemplary, punitive or consequential damages
or any damages other than, or in addition to, actual damages. The Company (i)
certifies that neither the Lender nor any representative, agent or attorney of
the Lender has represented, expressly or otherwise, that the Lender would not,
in the event of litigation, seek to enforce the foregoing waivers and (ii)
acknowledges that, in entering into the Credit Agreement and the other Loan
Documents to which the Lender is a party, the Lender is relying upon, among
other things, the waivers and certifications contained in this Section 23.

 



 10 

 

  

24.     Miscellaneous. The headings of each section of this Agreement are for
convenience only and shall not define or limit the provisions thereof. This
Agreement and all rights and obligations hereunder shall be binding upon the
Company and its respective successors and assigns, and shall inure to the
benefit of the Lender and its successors and assigns. If any term of this
Agreement shall be held to be invalid, illegal or unenforceable, the validity of
all other terms hereof shall in no way be affected thereby, and this Agreement
shall be construed and be enforceable as if such invalid, illegal or
unenforceable term had not been included herein. The Company acknowledges
receipt of a copy of this Agreement.

 

 11 

 

 

[SIGNATURE PAGE – SECURITY AGREEMENT]

 

IN WITNESS WHEREOF, intending to be legally bound, the Company has caused this
Agreement to be duly executed as of the date first above written.

 

  INDCO, INC., a Tennessee corporation       By: /s/ C. Mark Hennis     C. Mark
Hennis, President

 

Accepted:           FIRST MERCHANTS BANK, N.A.           By: /s/ David DeCraene
      David DeCraene, Vice President    

 

STATE OF INDIANA )   )  SS: COUNTY OF _____________ )

 

Before me, a Notary Public in and for said County and State, personally appeared
C. Mark Hennis, the President of INDCO, Inc., a Tennessee corporation, who,
having been duly sworn, acknowledged the execution of the foregoing Security
Agreement for and on behalf of such entity as such officer or other
representative and stated that all representations therein contained are true.

 

WITNESS my hand and Notarial Seal this ___day of March, 2016.

 



      Notary Public           Notary Public (Printed)

 

My Commission Expires: My County of Residence:     ______________________
____________________________________________







 

 12 

 

 

APPENDIX I

 

PERFECTION CERTIFICATE

 

The undersigned, C. Mark Hennis, the President of INDCO, INC. (the “Company”),
hereby certifies, with reference to a certain Security Agreement dated effective
as of February 29, 2016 (terms defined in such Security Agreement having the
same meanings herein as specified therein), between the Company and FIRST
MERCHANTS BANK, N.A. (the “Lender”), to the Lender as follows:

 

1.            Name.   The exact legal name of the Company as that name appears
on its Certificate of Incorporation is as follows:

 

2.Other Identifying Factors.

 

(a)The following is the mailing address of the Company:

 

(b)If different from its mailing address, the Company’s place of business or, if
more than one, its chief executive office is located at the following address:

 

Address   County   State                              

 

(c)The following is the type of organization of the Company:

 

 

(d)The following is the Jurisdiction of the Company’s organization:

 

 

(e)The following is the Company’s state issued organizational identification
number [state “None” if the state does not issue such a number]:

 

 13 

 

 

3.Other Names, Etc.

 

(a)The following is a list of all other names (including trade names or similar
appellations) used by the Company, or any other business or organization to
which the Company became the successor by merger, consolidation, acquisition,
change in form, nature or jurisdiction of organization or otherwise, now or at
any time during the past five (5) years:

 

(b)Attached hereto as Schedule 3 is the information required in Section 2 for
any other business or organization to which the Company became the successor by
merger, consolidation, acquisition, change in form, nature or Jurisdiction of
organization or otherwise, now or at any time during the past five (5) years:

 

4.Other Current Locations.

 

(a)The following are all other locations in the United States of America in
which the Company maintains any books or records relating to any of the
Collateral consisting of accounts, instruments, chattel paper, general
intangibles or mobile goods:

 



Address   County   State                              

  

(b)The following are all other places of business of the Company in the United
States of America:

 



Address   County   State                              

  

 14 

 

 

(c)           The following are all other locations in the United States of
America where any of the Collateral consisting of inventory or equipment is
located:

 



Address   County   State                              

 

(d)The following are the names and addresses of all persons or entities other
than the Company, such as lessees, consignees, warehousemen or purchasers of
chattel paper, which have possession or are intended to have possession of any
of the Collateral consisting of instruments, chattel paper, inventory or
equipment:

 

Name   Mailing Address   County   State                                        
 

 

5.       Fixtures. Attached hereto as Schedule 6 is the information required by
UCC § 9.1-502(b) or former UCC § 9.1-402(5) of each state in which any of the
Collateral consisting of fixtures are or are to be located and the name and
address of each real estate recording office where a mortgage on the real estate
on which such fixtures are or are to be located would be recorded.

 

IN WITNESS WHEREOF, the undersigned has hereunto signed this Certificate
effective as of February 29, 2016.

 

  APPENDIX – DO NOT EXECUTE    

 

